J-S48034-14



                                  2014 Pa. Super. 274



COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

KEYON TYRELL FREELAND,

                            Appellant                 No. 1790 MDA 2013


                Appeal from the PCRA Order September 25, 2013
                   in the Court of Common Pleas of York County
                Criminal Division at No.: CP-67-CR-0001946-2011


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

OPINION BY PLATT, J.:                             FILED DECEMBER 11, 2014

          Appellant, Keyon Tyrell Freeland, appeals pro se from the order

denying his first petition for relief pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541–9546. Counsel has filed a Turner/Finley “no

merit” letter and petitioned this Court for permission to withdraw.1

Appellant filed a response to counsel’s petition.     Appellant has also filed a

pro se brief. We grant counsel’s petition and affirm the order denying PCRA

relief.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1998) and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S48034-14



     Appellant’s conviction arose out of an incident on January 8, 2011,

when he shot at Kyree Maxfield and Ja’Quinn Barnes, seriously wounding

Maxfield, but missing Barnes.    The attack was apparently in retaliation for

the shooting of Appellant’s friend, Ayon Coleman, at a party which Maxfield

and Barnes had also attended earlier the same evening.         After stopping

Maxfield and Barnes on the street and questioning them, Appellant pulled

out two guns and opened fire, saying, “Someone has to pay[.]” (N.T. Trial,

12/06/11, at 125; see also id. at 127).

     Maxfield received four shots to his leg, two rupturing his femoral

artery and femoral vein, as well as a gunshot wound to his left hand,

apparently received as a defensive wound when he tried to shield his head

from the barrage of bullets.    (See id., at 157-58). The attending trauma

surgeon, Keith David Clancy, M.D., accepted without objection as an expert

in trauma, surgery, and critical care, testified at trial that Maxfield would

have died from bleeding or sepsis in the leg without immediate surgery.

(See id., at 154, 159, 160).

     From his hospital bed, Maxfield identified Appellant as his assailant in a

color photo array.      Appellant’s photo was apparently tinged in red.

Nevertheless, at trial Maxfield denied that Appellant was the shooter,

claiming he was shot by somebody from a local mall.          (See N.T. Trial,

12/07/11, at 341-42).

     A few days after the shooting, on January 12, 2011, police attempted

to stop Appellant while he was driving a stolen vehicle without a license. He

                                     -2-
J-S48034-14



fled. The police pursued him in a high speed chase. When he crashed the

vehicle into a telephone pole, he tried to escape on foot. As Appellant ran,

he dropped two handguns to the ground.         The police video recorded the

entire incident on the dashboard camera of their patrol car.                The

Commonwealth played the video for the jury at trial.

      Shortly after the trial judge adjourned the court session, excused

counsel and sent the jury to begin deliberations, the jury sent out a

question, requesting to see a copy of the trial transcript. (See N.T. Trial,

12/08/11, at 426-27).     The trial judge replied, without bringing counsel

back, that the jury had to rely on its memory of the testimony. The judge

subsequently explained this action on the record, with counsel present, and

asked if either counsel had any objections or wanted to supplement the

record. (See id., at 427). Both declined. (See id.).

      On December 8, 2011, a jury convicted Appellant of attempted

homicide and related offenses.     (See id., at 431).    Specifically, the jury

convicted Appellant of the attempted homicide of Maxfield; aggravated

assault (causing serious bodily injury) of Maxfield; and illegal possession of a

firearm. The jury acquitted Appellant of the attempted homicide of Barnes,

and aggravated assault (serious bodily injury) of Barnes.

      On February 17, 2012, the court sentenced Appellant to an aggregate

term of not less than fourteen nor more than twenty-eight years’




                                     -3-
J-S48034-14


incarceration in a state correctional institution.           Appellant filed a post-

sentence motion which the trial court denied.

       Appellant filed a direct appeal, challenging the sufficiency of the

evidence for attempted homicide, the publication to the jury of the red-

tinged color photo from the photo array “lineup” that he claimed depicted

injuries to his face (which he argued gave him the image of a propensity for

violence), and the trial court’s admission of the police video of the car chase

and flight on foot. This Court affirmed the judgment of sentence, rejecting

all three claims. (See Commonwealth v. Freeland, No. 553 MDA 2012,

unpublished memorandum at 5-9 (Pa. Super. filed August 23, 2012)).

       In particular, this Court found the claim of error for playing the video

waived for failure to object at trial.          (See id. at 9).   However, the Court

added in a footnote that even if the claim had been properly preserved for

appeal,    it   would   fail   because    the    evidence   was   relevant   to   show

consciousness of guilt, with the probative value outweighing the danger of

unfair prejudice. (See id. at 9 n.7).

       On March 4, 2013, Appellant filed a pro se petition for PCRA relief.

The PCRA court appointed counsel, who filed an amended petition on April

24, 2013.2      That counsel, and other counsel, were permitted to withdraw;


____________________________________________


2
   Briefly summarized, the petition raised the following allegations of
ineffectiveness:
(Footnote Continued Next Page)


                                           -4-
J-S48034-14


the court eventually appointed Attorney Scott A. McCabe, who filed an

amended petition on August 16, 2013.3

      After a hearing on September 25, 2013, the PCRA court denied relief

from the bench. The court followed up with a written order denying relief,



                       _______________________
(Footnote Continued)

            a. Failure to object to the video of Appellant’s flight from
            the police;
            b. Failure to investigate the case or impeach the
      Commonwealth’s “main” witness at trial;
            c. Failure to introduce recovered clothing as exculpatory
      evidence;
            d. Failure to file a motion to suppress the photo lineup;
            e.   Inadequate questioning of Commonwealth witness
      about the blood on Appellant’s forehead in the photo lineup
      “which may have been exculpatory[.]”

(Amended PCRA Petition, 4/24/13, at unnumbered page 3).
3
  Attorney McCabe’s amended petition asserted the following trial counsel
ineffectiveness issues:
             a. Failure to move to suppress Maxfield’s pre-trial
      identification;
             b. Failure to “remind” trial court of scheduled pre-trial
      hearing on Appellant’s motion for new counsel;
             c. Failure to call witness who would say she heard another
      name at the shooting;
             d. Inadequate impeachment of Barnes;
             e. Failure to request jury instruction on consciousness of
      guilt.

(See Amended PCRA Petition, 8/16/13, at unnumbered pages 2-4).

We further observe that although Attorney McCabe is still the attorney of
record, as previously noted, he has petitioned this Court for permission to
withdraw from representation.




                                            -5-
J-S48034-14


which also explained the reasons for its denial.4 Counsel filed a timely notice

of appeal on October 3, 2013.5

       On March 13, 2014, this Court remanded the appeal back to the PCRA

court for a determination of whether counsel had abandoned Appellant by

failure to file a brief. (See Order, per curiam, 3/13/14).      After a hearing,

the PCRA court found that counsel had drafted a Turner/Finley letter, but

because of an office breakdown in communication, inadvertently failed to file

and serve it in a timely fashion. (See N.T. Hearing, 3/27/14, at 1-4; see

also Order, 3/27/14, at 4-6). Therefore, the court concluded, counsel had

not abandoned his client.         (See N.T. Hearing, 3/27/14, at 4).   The PCRA

court issued an order directing counsel to file and serve his Turner/Finley

letter and application to withdraw with this Court; the PCRA court also

recommended that this Court permit counsel to file his Turner/Finley letter.

(See Order, 3/27/14, at 5).

       On April 4, 2014, Attorney McCabe filed a petition to withdraw with

this Court, attaching his Turner/Finley “no merit” letter, (as originally

addressed to Appellant), with notice to Appellant that he had the right to

proceed pro se or retain private counsel. Appellant filed an application for

____________________________________________


4
 The order, also dated September 25, 2013, was docketed on October 17,
2013. (See Order, 10/17/13).
5
  Appellant filed a statement of errors on November 15, 2013. The PCRA
court filed an opinion on December 11, 2013. See Pa.R.A.P. 1925.



                                           -6-
J-S48034-14


relief on April 29, 2014, and his pro se response to the Turner/Finley letter

on May 2, 2014.      Appellant also requested an extension to file a “cross-

appeal” in support of his opposition to counsel’s petition to withdraw.

(Application for Extension of Time, 7/02/14).

      On August 4, 2014, this Court granted Appellant a thirty day extension

to file a response to counsel’s petition, as requested, and to file a brief on

the merits of the appeal.    (See Order, per curiam, 8/04/14).     When the

original extension period had expired, this Court granted Appellant an

additional fifteen days’ extension, with the proviso that no additional

extensions would be granted.     (See Order, 9/08/14).    Appellant has now

“timely” filed a pro se brief in response to counsel’s petition to withdraw.

(See Appellant’s Brief, filed 9/10/14).

      Appellant’s brief raises three questions:

            A.    Did the PCRA/[t]rial [c]ourt err on remand when the
      [c]ourt [c]oncluded that Attorney Scott A. McCabe did not
      abandon the [A]ppellant on appeal?

           B.     Should counsel be allowed to withdraw after
      abandoning [A]ppellant, pursuant to Turner/Finley when
      counsel did not certify [A]ppellant’s lack of merit on appeal?

            C.      Does [A]ppellant have meritorious issues?

(Appellant’s Brief, at 4).

      Before we may review the merits of Appellant’s claims, we must

determine if counsel has satisfied the requirements to be permitted to

withdraw from further representation.


                                     -7-
J-S48034-14


            The Turner/Finley decisions provide the manner for post-
     conviction counsel to withdraw from representation.           The
     holdings of those cases mandate an independent review of the
     record by competent counsel before a PCRA court or appellate
     court can authorize an attorney’s withdrawal. The necessary
     independent review requires counsel to file a “no-merit” letter
     detailing the nature and extent of his review and list each issue
     the petitioner wishes to have examined, explaining why those
     issues are meritless. The PCRA court, or an appellate court if the
     no-merit letter is filed before it, see Turner, supra, then must
     conduct its own independent evaluation of the record and agree
     with counsel that the petition is without merit.              See
     [Commonwealth v.] Pitts, 981 A.2d 875, 876 (Pa. 2009)
     supra at [ ] n.1.

           In Commonwealth v. Friend, 896 A.2d 607 (Pa. Super.
     2006) abrogated in part by Pitts, supra, this Court imposed
     additional requirements on counsel that closely track the
     procedure for withdrawing on direct appeal. Pursuant to Friend,
     counsel is required to contemporaneously serve upon his client
     his no-merit letter and application to withdraw along with a
     statement that if the court granted counsel’s withdrawal request,
     the client may proceed pro se or with a privately retained
     attorney. Though Chief Justice Castille noted in Pitts that this
     Court is not authorized to craft procedural rules, the Court did
     not overturn this aspect of Friend as those prerequisites did not
     apply to the petitioner in Pitts. See Pitts, supra at 881
     (Castille, C.J. concurring).

           After the decision in Pitts, this Court held in
     Commonwealth v. Widgins, 29 A.3d 816 (Pa. Super. 2011),
     that the additional procedural requirements of Friend were still
     applicable during collateral review.

Commonwealth v. Rykard, 55 A.3d 1177, 1184 (Pa. Super. 2012), appeal

denied, 64 A.3d 631 (Pa. 2013) (footnote omitted).

     Here, our review of the hearing transcript confirms that the PCRA

court’s recommendation on the question of counsel’s “abandonment” of

Appellant is supported by the findings of record. We agree with the PCRA


                                   -8-
J-S48034-14


court’s recommendation and accept counsel’s Turner/Finley letter nunc pro

tunc.

        We also find that counsel has substantially complied with the

requirements of Turner/Finley and their progeny, detailing his review of the

record and his conclusion that Appellant’s claims are meritless. Counsel also

notified Appellant, as directed by the PCRA court, and furnished him with a

copy of his “no merit letter,” advising him of his right to proceed pro se or to

retain private counsel.      Accordingly, we will grant counsel’s petition to

withdraw.

        Next, we proceed to our independent review of Appellant’s claims.

        Our standard and scope of review for the denial of a PCRA petition is

well-settled.

               [A]n appellate court reviews the PCRA court’s findings of
        fact to determine whether they are supported by the record, and
        reviews its conclusions of law to determine whether they are free
        from legal error. The scope of review is limited to the findings of
        the PCRA court and the evidence of record, viewed in the light
        most favorable to the prevailing party at the trial level.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citations and

internal quotation marks omitted).

               To establish trial counsel’s ineffectiveness, a petitioner
        must demonstrate: (1) the underlying claim has arguable merit;
        (2) counsel had no reasonable basis for the course of action or
        inaction chosen; and (3) counsel’s action or inaction prejudiced
        the petitioner. See Strickland v. Washington, 466 U.S. 668,
        104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Commonwealth v.
        Pierce, 515 Pa. 153, 527 A.2d 973 (1987).

Id. at 303 n.3. Furthermore,


                                       -9-
J-S48034-14



            [A] PCRA petitioner will be granted relief only when he
     proves, by a preponderance of the evidence, that his conviction
     or sentence resulted from the ineffective assistance of counsel
     which, in the circumstances of the particular case, so
     undermined the truth-determining process that no reliable
     adjudication of guilt or innocence could have taken place. 42
     Pa.C.S. § 9543(a)(2)(ii). Counsel is presumed effective, and to
     rebut that presumption, the PCRA petitioner must demonstrate
     that counsel’s performance was deficient and that such
     deficiency prejudiced him.

Id. at 311–12 (most case citations, internal quotation marks and other

punctuation omitted).   “Counsel’s assistance is deemed constitutionally

effective once this Court determines that the defendant has not established

any one of the prongs of the ineffectiveness test.”     Commonwealth v.

Rolan, 964 A.2d 398, 406 (Pa. Super. 2008) (citations and internal

quotation marks omitted) (emphasis in original). Additionally,

           [Our Supreme] Court has recognized that counsel are not
     constitutionally required to forward any and all possible
     objections at trial, and the decision of when to interrupt
     oftentimes is a function of overall defense strategy being
     brought to bear upon issues which arise unexpectedly at trial
     and require split-second decision-making by counsel. Under
     some circumstances, trial counsel may forego objecting to an
     objectionable remark or seeking a cautionary instruction on a
     particular point because objections sometimes highlight the issue
     for the jury, and curative instructions always do.

Commonwealth v. Koehler, 36 A.3d 121, 146 (Pa. 2012) (case citations,

internal quotation marks and other punctuation omitted).         This Court

analyzes PCRA appeals “in the light most favorable to the prevailing

party at the PCRA level.” Rykard, supra at 1183 (emphasis added); see

also Spotz, supra at 311 (“The scope of review is limited to the findings of


                                   - 10 -
J-S48034-14



the PCRA court and the evidence of record, viewed in the light most

favorable to the prevailing party at the trial level.”) (emphasis added).

     Our Supreme Court has explained:

            As a general and practical matter, it is more difficult for a
     defendant to prevail on a claim litigated through the lens of
     counsel ineffectiveness, rather than as a preserved claim of trial
     court error. Commonwealth v. Gribble, 580 Pa. 647, 863
A.2d 455, 472 (2004). This Court has addressed the difference
     as follows:

               [A] defendant [raising a claim of ineffective assistance
        of counsel] is required to show actual prejudice; that is,
        that counsel’s ineffectiveness was of such magnitude that it
        ‘could have reasonably had an adverse effect on the
        outcome of the proceedings.’ Pierce, 515 Pa. at 162, 527
        A.2d at 977. This standard is different from the harmless
        error analysis that is typically applied when determining
        whether the trial court erred in taking or failing to take
        certain action. The harmless error standard, as set forth by
        this Court in Commonwealth v. Story, 476 Pa. [391],
        409, 383 A.2d [155], 164 [ (1978) ] (citations omitted),
        states that “[w]henever there is a ‘reasonable possibility’
        that an error ‘might have contributed to the conviction,’ the
        error is not harmless.” This standard, which places the
        burden on the Commonwealth to show that the error did not
        contribute to the verdict beyond a reasonable doubt, is a
        lesser standard than the Pierce prejudice standard, which
        requires the defendant to show that counsel’s conduct had
        an actual adverse effect on the outcome of the proceedings.
        This distinction appropriately arises from the difference
        between a direct attack on error occurring at trial and a
        collateral attack on the stewardship of counsel.           In a
        collateral attack, we first presume that counsel is effective,
        and that not every error by counsel can or will result in a
        constitutional violation of a defendant’s Sixth Amendment
        right to counsel. Pierce, supra.

     Gribble, 580 Pa. at 676, 863 A.2d at 472 (emphasis in original).

Id. at 315.

                                    - 11 -
J-S48034-14



       Finally, we note that:

             As a prefatory matter, although this Court is willing to
       construe liberally materials filed by a pro se litigant, pro se
       status generally confers no special benefit upon an appellant.
       Commonwealth v. Maris, 427 Pa. Super. 566, 629 A.2d 1014,
       1017 n.1 (1993). Accordingly, a pro se litigant must comply
       with the procedural rules set forth in the Pennsylvania Rules of
       the Court. Id. This Court may quash or dismiss an appeal if an
       appellant fails to conform with the requirements set forth in the
       Pennsylvania Rules of Appellate Procedure. Id.; Pa.R.A.P. 2101.

                                     *        *     *

             In the instant case, the defects in Appellant’s brief are
       substantial. . . . Nonetheless, in the interest of justice we
       address the arguments that can reasonably be discerned from
       this defective brief.

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005).

       Here, too, Appellant’s pro se brief substantially fails to conform to the

basic requirements of appellate advocacy. Most notably, Appellant cites, but

apparently misapprehends our standard and scope of review. We review the

PCRA    court’s   findings   of   fact   in       the   light   most   favorable   to   the

Commonwealth as verdict winner to determine if they are supported by the

record. See Spotz, supra at 311; see also Rykard, supra at 1183. We

review the PCRA court’s conclusions of law for specific legal error.

Appellant’s mere general disagreement with the findings of fact or the result

does not establish his right to PCRA relief. Citation of caselaw for general

principles without developing an argument to establish specifically how they

apply to this appeal does not prove legal error.

                                         - 12 -
J-S48034-14



      Furthermore, as ably explained by counsel in his Turner/Finley letter,

directly addressed to Appellant, Appellant must prove each of his claims of

ineffectiveness under the three-pronged Pierce test to merit relief.             (See

Turner/Finley letter, 1/10/14, at 3).            “Counsel’s assistance is deemed

constitutionally effective once this Court determines that the defendant

has not established any one of the prongs of the ineffectiveness test.”

Rolan, supra at 406.

      With   these    principles   in   mind,     we   review   Appellant’s    issues.

      Appellants’ first two issues both address abandonment.                  Initially,

Appellant challenges the PCRA court’s conclusion that counsel did not

abandon his client.    (See Appellant’s Brief, at 8-10).         To prevail on this

claim, Appellant had to show that the court’s findings were not supported by

the record “viewed in the light most favorable to the prevailing party at the

trial level.” Spotz, supra at 311. Therefore, mere disagreement with the

court’s conclusion is not enough.       Appellant fails to prove his claim by a

preponderance of the evidence. Appellant’s first claim fails.

      Next, Appellant’s second question, which erroneously assumes the

conclusion of his first question (that PCRA counsel abandoned him, despite

the PCRA court finding to the contrary), merits no relief.         Counsel did not

abandon Appellant.

      Additionally, Appellant argues that counsel’s “no merit” letter was

deficient.   (See Appellant’s Brief, at 11-17).           Appellant’s reliance on




                                        - 13 -
J-S48034-14



counsel’s perceived error (that Appellant’s de facto concession of guilt at the

PCRA hearing virtually precluded PCRA relief) is misplaced, and meritless.

      Counsel’s assessment merely articulated the unassailable conclusion

that Appellant, in the face of his admission of the shootings, could not meet

his burden to prove that any alleged claims of ineffectiveness by trial

counsel “so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place.” Spotz, supra at

311-12, (citing 42 Pa.C.S.A. § 9543(a)(2)(ii)).    Counsel’s assessment was

correct.   As we have already noted, the PCRA court properly decided that

counsel did not abandon his client.       We have already determined that

counsel has substantially complied with the dictates of Turner/Finley and

will be permitted to withdraw. (See supra at *9). Appellant’s second issue

has no merit.

      Finally, in his third question, Appellant argues he has meritorious

issues. (See Appellant’s Brief, at 23-36). Here, Appellant patently fails to

comply with the Rules of Appellate Procedure.       His catch-all grab bag of

undeveloped claims are not set forth in the statement of questions involved

and not fairly suggested thereby. See Pa.R.A.P. 2116(a). Therefore, all of

Appellant’s asserted issues are waived.

      Moreover, they would not merit relief.    Common to all these claims,

Appellant fails to plead and prove the three Pierce prongs.      Furthermore,

several of Appellant’s key issues, such as the photo line-up, claimed

                                    - 14 -
J-S48034-14


deficiencies in the identification from a photo array, and the playing of the

chase video, were previously raised on direct appeal. This Court has already

decided that they have no merit. Counsel cannot be faulted for declining to

raise a meritless claim.    “[I]t is axiomatic that [trial] counsel will not be

considered    ineffective   for   failing     to   pursue    meritless    claims.”

Commonwealth v. Charleston, 94 A.3d 1012, 1024 (Pa. Super. 2014)

(citations omitted).

      In any event, rather than develop an argument to meet the

Strickland/Pierce test, Appellant’s meandering and unfocussed brief largely

reiterates arguments previously made, in effect inviting this Court to engage

in an impermissible reweighing of much of the evidence previously

presented. We decline to do so. None of Appellant’s claims merit relief.

      Moreover, it bears noting that Appellant conceded to the prosecutor in

the PCRA hearing that he shot at the victims.         (See N.T. PCRA Hearing,

9/25/13, at 34-35; see also Appellant’s pro se Brief, at 16).            However,

Appellant argued that he lacked the intent to kill because he only shot the

victim in the leg:

             [APPELLANT:]    Now [the prosecutor] is talking about the

      femoral artery. So they are saying that because he got shot in

      the femoral artery that shows intent to kill. Correct, if I know

      that I am intending to shoot you in your femoral artery to kill

      you, then yes that show [sic] intent to kill.         But if you are


                                     - 15 -
J-S48034-14


        intending to shoot someone out of anger or frustration, I am a

        lay person and I don’t know there is are [sic] femoral artery in

        the leg that you can bleed out in two hours. I don’t know that.

        I didn’t have the specific intent to kill someone because someone

        got shot in their leg. That is my thing.

              [PROSECUTOR:]         So are you really only contesting the

        criminal attempt homicide?

              [APPELLANT:] That is why I went to trial, yes.

              [PROSECUTOR:] So you would admit to shooting him?

              [APPELLANT:] Aggravated assault.

              [PROSECUTOR:] Okay.

(N.T. PCRA Hearing, 9/25/13, at 43-44; see also Commonwealth’s Brief, at

7-8).

        Appellant argues that “[a] concession of guilt does not, per se,

foreclose prisoner access to Pennsylvania’s PCRA[,]” citing to the PCRA itself

and to Commonwealth v. Haun, 32 A.3d 697, 705 (Pa. 2011) (“We hold

that a concession of guilt does not, per se, foreclose prisoner access to the

PCRA.”).6 (See Petition [&] Rebuttal [ ], 4/29/14, at 5 ¶ 4 (A)).



____________________________________________


6
  We note for clarity that the issue of sufficiency of the evidence for
Appellant’s conviction of attempted murder was already decided by our
predecessor panel on direct appeal. (See Freeland, supra at 4-7).



                                          - 16 -
J-S48034-14



      Nevertheless, in addition to the requirement to meet all three Pierce

prongs,   Appellant   still   has   the    burden   to   plead   and   prove   by   a

preponderance of the evidence “that his conviction or sentence resulted from

the ineffective assistance of counsel which, in the circumstances of the

particular case, so undermined the truth-determining process that no

reliable adjudication of guilt or innocence could have taken place.” Spotz,

supra at 311-12; see also 42 Pa.C.S.A. § 9543(a)(2)(ii).

      Here, none of the assertions raised by Appellant support this claim. To

the contrary, Appellant fails to develop any argument or offer citation to

pertinent authority which would support the conclusion that the deficiencies

he alleges undermined the truth-determining process.

      In addition to the claims already reviewed, Appellant asserted in his

pro se rebuttal to the petition to withdraw, that PCRA counsel was ineffective

for his purported failure to raise the issue of trial counsel’s failure to object

to the trial court’s answer to a jury question outside of the presence of

counsel. (See Petitioner’s Rebuttal, at 6).

      This claim fails all three of the Pierce prongs. It lacks arguable merit.

Counsel had an obvious reasonable strategic basis not to object.                And

Appellant fails to show prejudice.




                                          - 17 -
J-S48034-14



        For supporting authority, Appellant relies on Argiro v. Phillips Oil

Co., 220 A.2d 654 (Pa. 1966).7 Appellant’s reliance is misplaced. Argiro, a

direct appeal from a judgment in a civil case, was overruled in pertinent part

by our Supreme Court in Commonwealth v. Bradley, 459 A.2d 733, 734

(Pa. 1983). The Bradley court explained:

              The reason for prohibiting a trial judge from
        communicating with a jury ex parte is to prevent the court from
        unduly influencing the jury and to afford counsel an opportunity
        to become aware and to seek to correct any error which might
        occur. Where there is no showing either that the court’s
        actions may have influenced the jury or that its directions
        were erroneous, then the reason for the rule dissolves.

Id. at 736 (emphasis added) (citations omitted).

        Here, Appellant fails to distinguish between the line of authority

addressing the request for instruction, or the reiteration of instructions,

which     our   Supreme     Court    has    held    to   implicate   protection   of   the

constitutional right to counsel, (see, e.g., Commonwealth v. Johnson,

828 A.2d 1009, 1015-16 (Pa. 2003)) (prejudice presumed when defendant

denied counsel during reiterative jury instructions), and non-instruction

communications with the jury. See e.g., Bruckshaw v. Frankford Hosp.

of City of Philadelphia, 58 A.3d 102, 115 n.8 (Pa. 2012) (noting, inter

alia, that Bradley “eliminated a presumption of prejudice in a case involving

unauthorized contact between a judge and the jury.”).

____________________________________________


7
    Appellant mis-cites Argiro as filed in 1996. (See Rebuttal, at 6).



                                           - 18 -
J-S48034-14



      In this case, the trial court’s communication, consistent with the

applicable rule of criminal procedure, had nothing to do with instructions to

the jury. The jury did not request an instruction on this issue, and the trial

court did not give one. The trial court did no more than inform the jury that

its request for a copy of the trial transcript was not permitted.      The trial

court was correct. See Pennsylvania Rule of Criminal Procedure 646(C)(1)

(“During deliberations, the jury shall not be permitted to have a transcript of

any trial testimony[.]”); see also Charleston, supra at 1024 (no duty to

pursue meritless claim); Koehler, supra at 146 (decision of when to

interrupt oftentimes a function of overall defense strategy).

      Because Appellant’s claim is without arguable merit, trial counsel had a

reasonable basis for declining to object. Accordingly, PCRA counsel had no

basis to assert trial counsel’s purported ineffectiveness.         Furthermore,

Appellant was not prejudiced by the trial court’s ruling, which properly

followed Pa.R.Crim.P. 646. Appellant’s claim does not merit relief.

      Finally, Appellant claims denial of due process in the failure of the trial

court to appoint new counsel prior to trial. (See Appellant’s Brief, at 34-36).

This claim against the trial court does not present a cognizable issue under

the PCRA. See 42 Pa.C.S.A. § 9543; see also Commonwealth v. Smith,

69 A.3d 259, 266 (Pa. Super. 2013), appeal denied, 83 A.3d 168 (Pa. 2013)

(noting that “‘the right to appointed counsel does not include the right to

counsel of the defendant’s choice.’ Rather, the decision to appoint different




                                     - 19 -
J-S48034-14



counsel to a requesting defendant lies within the discretion of the trial

court.”) (citations omitted).

      Moreover, it would not merit relief. The PCRA court confirmed that it

would not have granted the request for new counsel based on any of the

reasons Appellant gave at the PCRA hearing.           (See PCRA Court Opinion,

12/10/13, at 6).      Therefore, even if re-framed as a claim of ineffective

assistance of counsel for failure to object, the issue would fail because

Appellant’s underlying claim lacks arguable merit. Furthermore, because the

PCRA court confirmed that it would not have appointed new counsel for any

of the reasons advanced by Appellant, Appellant cannot prove prejudice.

Notably, the PCRA court also resolved all issues of credibility in favor of trial

counsel, and against Appellant. (See id. at 5 n.1).

      To summarize, counsel is presumed effective, and to rebut that

presumption, Appellant must demonstrate that counsel’s performance was

deficient and that such deficiency prejudiced him. See Commonwealth v.

Elliott, 80 A.3d 415, 431-32 (Pa. 2013) (claim of ineffectiveness for failure

to raise trial counsel’s lack of preparedness and failure to investigate must

demonstrate    that    appellant   was   prejudiced    such   that   outcome   of

proceedings would have been different). Appellant must plead and prove all

three prongs of the Strickland/Pierce test to merit relief.          See Spotz,

supra at 303 n.3. None of Appellant’s claims merit relief. On independent

review, we find no other claims of merit.

      Order affirmed. Petition to withdraw granted.

                                     - 20 -
J-S48034-14



     Jenkins, J., joins the Opinion.

     Donohue, J., files a Concurring Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2014




                                       - 21 -